       Case 5:20-cv-01168-FB-ESC Document 42 Filed 04/30/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


WILL BRADSHAW,                                  §
                                                §
                  Plaintiff,                    §                 SA-20-CV-01168-FB
                                                §
vs.                                             §
                                                §
JOSEPH SALVAGGIO, KELLY                         §
KUENSTLER, CATHERINE                            §
RODRIGUEZ, DONNA CHARLES,                       §
MONICA ALCOCER,                                 §
                                                §
                  Defendants.                   §



      ORDER REFERRING CASE TO MAGISTRATE JUDGE FOR MEDIATION

       On April 30, 2021, the Court held a status conference to address whether the claims in the

case had been mooted by recent developments, including but not limited to recent election

results. The parties identified the outstanding issues and requested a Court-led mediation to

resolve them. The Court grants the parties’ oral motion and REFERS the case to the Honorable

Richard B. Farrer for mediation to take place within the next 60 days.

       SIGNED this 30th day of April, 2021.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE
